NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment A, received on 20 May 2022, has been entered into record.  
Claims 1-23 are presented for examination.

Response to Arguments
Applicant’s arguments, filed 20 May 2022, with respect to claims 1-23 have been fully considered and are persuasive.  The rejection of 26 January 2022 has been withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 20 May 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arcamone et al. (US 2016/0226903 A1) discloses a system and method for integrated network threat analysis.
Changzhen et al. (CN 109040027 A) discloses a system and method for driving prediction method of network vulnerability node grey model.
Eifler et al. (WO 2016/195644 A1) discloses a system and method for potential blocking impacts.
Gao et al. (CN 108400895 A) discloses a system and method for BP neural network security situation evaluation algorithm of improved based on genetic algorithm.
Giokas (WO 2015/013376 A2) discloses a system and method for self-tuning network intrusion detection and prevention.
Kompella et al. (US Patent 9,992,218 B2) discloses a system and method for managing compliance of one or more network devices.
Shaw (US 2022/0007195 A1) discloses a system and method for directing 5G network traffic.
Tu et al. (CN 108650133 A) discloses a system and method for network risk evaluation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431